DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on February 24, 2021 has been entered.  Claims 1-26 continue to be pending in the application.  

Drawings
The drawings are objected to because the distance R in Fig. 9 submitted with the amendment appears to be pointing to the section of second sub-light L22 rather than to the line that is orthogonal to sub-light L21 and sub-light L22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-11, 14-16, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (US 2014/0054572, hereinafter “Li,” previously cited) in view of Tomono (US 2003/0067460, hereinafter “Tomono,” previously cited) and Okinaka et al. (US 2004/0051447, hereinafter “Okinaka”).
Regarding claim 1, Li teaches in Fig. 11C shown below and related text a display apparatus (¶¶[0306] and [0315]) comprising: 
a display module (Fig. 11C), 

5a display panel (2, Fig. 11C and ¶[0229]); 
a plurality of light concentration lenses (102, Fig. 11C and ¶[0225]) arranged on the display panel; 
a buffer layer (i.e. layer covering light concentration lenses, Fig. 11C) disposed on the light concentration lenses; and 
a plurality of diffraction patterns (103, Fig. 11C and ¶[0225]) arranged at regular intervals on the 10buffer layer, wherein the diffraction patterns diffract lights incident thereto (Fig. 2A and ¶[0233]).  

    PNG
    media_image1.png
    239
    354
    media_image1.png
    Greyscale


Li, however, does not explicitly teach that the display module defines a display surface in a surface thereof and that the display panel comprises a plurality of display devices which displays an image on the display surface.  Li also does not explicitly teach that each of the plurality of light concentration lenses is space apart from each other. 
To being with, having a display surface in a display module and including a plurality display device in the display panel disclosed by Li would have been obvious to (Fig. 3 and ¶¶[0037]-[0040]) in order to form a fully functional display device that is capable of displaying full images.
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to have a display surface in a display module disclosed by Li and include a plurality display device in the display panel in order to form a fully functional display device that is capable of displaying full images.
Moreover, Okinaka teaches in Fig. 1 and related text a similar apparatus to that disclosed by Li and Tomono wherein each of the plurality of light concentration lenses is spaced apart from each other (Fig. 1, ¶¶[0037]-[0038]) in order to form a device with an enhanced contrast and color purity (¶¶[0037]-[0038]). 
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to space each of the plurality of light concentration lenses apart from each other as disclosed by Okinaka in the apparatus disclosed by the combined teaching of Li and Tomono in order to form a device with an enhanced contrast and color purity.
Regarding claim 2 (1), the combined teaching of Li, Tomono and Okinaka discloses wherein a portion of the lights diffracted by the diffraction patterns constructively interfere with each other (i.e. It is noted that since the structure disclosed by the combined teaching of Li, Tomono and Okinaka is the same as that claimed, a portion of the lights diffracted by the diffraction patterns would constructively interfere with each other.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Okinaka that would have produced different results).  
Regarding claim 3 (2), t15he combined teaching of Li, Tomono and Okinaka discloses wherein the display devices display pixel unit images, respectively, on the display surface, 
the portion of the lights, which constructively interfere with each other, displays replication unit images on the display surface, 
20the image is defined by the pixel unit images and the replication unit images, and 
each of the replication unit images is displayed between adjacent pixel unit images on the display surface (i.e. It is noted that since the structure disclosed by the combined teaching of Li, Tomono and Okinaka is the same as that claimed, the display pixel unit images on the display surface would be formed in the same manner as claimed.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Okinaka that would have produced different results in how the display devices display pixel unit images).  
Regarding claim 4 (1), t15he combined teaching of Li, Tomono and Okinaka discloses wherein each of the display devices comprises an organic light-emitting device (Li, 2, Fig. 11C and ¶¶[0233] and [0280]-[0284]).  
Regarding claim 5 (4), t15he combined teaching of Li, Tomono and Okinaka discloses wherein the display panel further 5comprises a protective layer (Li, Fig. 11C and ¶[0299]) covering the organic light-emitting devices.  
Regarding claim 6 (4), t15he combined teaching of Li, Tomono and Okinaka discloses wherein the light concentration lenses are disposed directly on upper surfaces of the display devices (i.e. light concentration lenses 102 are disposed directly on the upper surface of the organic electroluminescent layer, Li, 2, Fig. 11C) to cover the display devices (Li, Fig. 11C).  
Regarding claim 8 (3), the combined teaching of Li, Tomono and Okinaka discloses wherein the replication unit images are displayed by a red light (i.e. It is noted that since the structure of the display apparatus disclosed by the combined teaching of Li, Tomono and Okinaka is the same as that claimed, the replication unit images would be displayed by a red light.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Okinaka that would have produced different results).  
Regarding claim 9 (8), the combined teaching of Li, Tomono and Okinaka discloses wherein 20one of the adjacent pixel unit images is displayed by the red light, and another of the adjacent pixel unit images is displayed by a blue light (i.e. it is noted that since the structure of the display apparatus disclosed by the combined teaching of Li, Tomono and Okinaka is the same as claimed the one of the adjacent pixel unit images would be displayed by the red light, and another of the adjacent pixel unit images would be displayed by a blue light; namely, there is nothing in the claimed structure that would have produced different results).  
Regarding claim 10 (3), t15he combined teaching of Li, Tomono and Okinaka discloses wherein, on the display surface, a distance between a center of one pixel unit (i.e. It is noted that since the structure disclosed by the combined teaching of Li, Tomono and Okinaka is the same as that claimed, the limitations recited in the claim would be met by the display apparatus disclosed by the combined teaching of Li, Tomono and Okinaka.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Okinaka that would have produced different results).  
Regarding claim 11 (3), t15he combined teaching of Li, Tomono and Okinaka discloses wherein 5a plurality of replication unit images are displayed between adjacent pixel unit images on the display surface, the replication unit images comprise: 
a first replication unit image disposed adjacent to one pixel unit image of the adjacent pixel unit images on the display surface; and  1
a second replication unit image facing the one pixel unit image with the first replication unit images there between (i.e. It is noted that since the structure disclosed by the combined teaching of Li, Tomono and Okinaka is the same as that claimed, the limitations recited in the claim would be met by the display apparatus disclosed by the combined teaching of Li, Tomono and Okinaka.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by the combined teaching of Li, Tomono and Okinaka that would have produced different results).  
Regarding claim 14 (1), the combined teaching of Li, Tomono and Okinaka discloses a refractive index of the 20buffer layer as being lower than a refractive index of (Okinaka, Fig. 2 and ¶[0055]).  Specifically, Okinaka teaches in Fig. 2 and related text, a buffer layer (37, Fig. 2 and ¶[0055]) disposed on the plurality of light concentration lenses (36, Fig. 2 and ¶[0055]) wherein a refractive index of the buffer layer (i.e. n2=1.4, ¶[0055]) is lower than a refractive index of each of the light concentration lenses (i.e. n1=1.6, ¶[0055]) in order to form a display apparatus with improved display quality (¶[0014]).
Regarding claim 15 (1), the combined teaching of Li, Tomono and Okinaka discloses wherein a refractive index of the diffraction patterns is the same as a refractive index of the buffer layer (Li, ¶[0228]).  
Regarding claim 16 (1), the combined teaching of Li, Tomono and Okinaka discloses that the display apparatus further comprises a sub-buffer layer disposed between the light concentration lenses and the display panel (Okinaka, Fig. 2 and ¶¶[0052]-[0055]).  Specifically, Okinaka teaches that the display apparatus includes a sub-buffer layer (35, Fig. 2 and ¶[0053]) disposed between the plurality of light concentration lenses (36, Fig. 2 and ¶[0055]) and the display panel (30-32, 33a-33c and 34, Fig. 2 and ¶¶[0052]-[0054]) in order to form a display apparatus with improved display quality (¶¶[0014]-[0015]).
Regarding claim 22 (3), the combined teaching of Li, Tomono and Okinaka discloses wherein an area occupied by each of the light concentration lenses in a plan view is larger than an area occupied by each of the display devices in a plan view (Tomono, Fig. 3).  
Regarding claim 25, Li teaches in Fig. 11C (shown above) and related text, 20a display apparatus comprising: 
(Fig. 11C), wherein the display module comprises:  46 LO-201 803-123-1-USO LO-2 80460-US 
H AA0639U Sa display panel (i.e. organic electroluminescent layer, 2, Fig. 11C and ¶[0229]); 
a plurality of light concentration lenses (102, Fig. 11C and ¶[0225]), wherein the light concentration lenses change a 5direction of light incident thereto; 
a buffer layer (i.e. layer disposed on the light concentration lenses, Fig. 11C); and 
a plurality of diffraction patterns (i.e. concavo-convex structure, 103, Fig. 11C and ¶[0225]) are arranged at regular intervals on the buffer layer (Fig. 11C).  
Li, however, does not explicitly teach that the display module defines a display surface comprising a plurality of light-emitting areas and a plurality of replication areas in a surface thereof, and as a result that the display panel displays an image on each of the light-emitting areas, that the light concentration lenses are arranged between the display panel and the display surface wherein the light concentration lenses change a 5direction of light incident thereto into a direction closer to a direction towards the display surface, that a buffer layer is disposed between the light concentration lenses and the display surface and that the plurality of diffraction patterns are arranged between the buffer layer and the display surface.  Li, also does not explicitly teach that each of the plurality of light concentration lenses is spaced apart from each other and that the diffraction patterns diffract light incident thereto to display an image on each of the replication areas, wherein the replication areas are arranged around one of the light- emitting areas on the display surface.
(260, Fig. 3 and ¶¶[0037]-[0040]) in order to display images produced by the display panel.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to have a display surface in a display module disclosed by Li in order to display images on the display apparatus.
Moreover, Okinaka teaches in Fig. 1 and related text a similar apparatus to that disclosed by Li and Tomono wherein each of the plurality of light concentration lenses is space apart from each other (Fig. 1, ¶¶[0037]-[0038]) in order to form a device with an enhanced contrast and color purity (¶¶[0037]-[0038]). 
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to space each of the plurality of light concentration lenses apart from each other as disclosed by Okinaka in the apparatus disclosed by the combined teaching of Li and Tomono in order to form a device with an enhanced contrast and color purity
It is noted that since the display module disclosed by the combined teaching of Li, Tomono and Okinaka has the same structure as claimed (i.e. the display module includes a display panel, a plurality of light concentration lenses, a buffer layer and a plurality of diffraction patterns), the display surface would comprise a plurality of light-emitting areas and a plurality of replication areas in a surface thereof, and as a result the display panel would display an image on each of the light-emitting areas, the light concentration lenses would be are arranged between the display panel and the display .

Claim(s) 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Okinaka as applied to claims 4 and 3 above, respectively, and further in view of Borrelli et al. (US 2012/0300307, hereinafter “Borrelli,” previously cited).
Regarding claim 7 (4), the combined teaching of Li, Tomono and Okinaka was discussed above in the rejection of claim 4 and includes wherein a distance from an upper surface of the light-emitting device to an upper surface of the buffer layer is defined as an optical distance (Li, Fig. 11C).  Li, Tomono and Okinaka, however, do not explicitly teach that the optical distance is in a range from about 50 µm to about 150 µm.  Nonetheless, absent of criticality of the claimed range and in view of Borrelli, who teaches the relationship between the optical distance from the upper surface of the light-emitting device to an upper surface of the buffer layer and the quality of the (¶¶[0027]-[0034]), it would have been obvious to one having ordinary skill in the art to vary the optical distance to include the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art In re Aller, 105 USPQ 233.
Regarding claim 23 (3), the combined teaching of Li, Tomono and Okinaka was discussed above in the rejection of claim 3,  Li, Tomono and Okinaka, however, do not explicitly teach wherein the display module further comprises a cover layer covering the diffraction patterns.  
Borrelli, in a similar field of endeavor, teaches in Fig. 2 and related text including a cover layer (205 and 210, Fig. 2 and ¶[0021]) that covers the diffraction patter (220, Fig. 2 and ¶[0021]) in order to form a fully functional display device with improved quality of the displayed images (¶[0021]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to use a cover layer disclosed by Borrelli in the display apparatus disclosed by the combined teaching of Li, Tomono and Okinaka in order to improve quality of the displayed images.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Okinaka as applied to claim 1 above, and further in view of Takahara et al. (US 2005/0168491, hereinafter “Takahara,” previously cited) and/or Song et al. (US 2006/0125388, hereinafter “Song,” previously cited).
Regarding claim 12 (1), the combined teaching of Li, Tomono and Okinaka was discussed above and includes a diffraction patterns (Li, Fig. 11C).  Li, Tomono and Okinaka, however, do not explicitly teach wherein an interval between the diffraction patterns is in a range from about 4.5 µm to about 7.5 µm.  
Takahara, in a similar field of endeavor, teaches forming diffraction patterns with intervals in the range from about 1µm to 20 µm (691, Fig. 69(a), ¶¶[0441]-[0442]), which encompasses the claimed range, in order to display images of desired quality.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to form diffraction patterns in the display apparatus disclosed by the combined teaching of Li, Tomono and Okinaka with the interval between the diffraction patterns in the claimed range in order to display images of desired quality.
Alternatively, absent of criticality of the claimed interval range and in view of Song, who teaches the relationship between the refraction angle of the light transmitted through the diffraction patter and the interval between the diffraction pattern (¶[0101]), it would have been obvious to one having ordinary skill in the art to vary the interval between the diffraction patterns to include the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art In re Aller, 105 USPQ 233.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Okinaka as applied to claim 1 above, and further in view of Yamae et al. (US 2016/0020431, hereinafter “Yamae,” previously cited).
Regarding claim 13 (1) the combined teaching of Li, Tomono and Okinaka was discussed above in the rejection of claim 1.  Li, Tomono and Okinaka, however, do not explicitly teach, wherein a radius of curvature of each of the light concentration lenses is in a range from about 7 µm to about 14 µm.  
Yamae, in a similar field of endeavor, teaches forming light concentration lenses (i.e. lens array structure) wherein a radius of curvature of each of the light concentration lenses is in a range of 1 µm to 500 um (14a, Fig. 32, ¶[0251]), which encompasses the claimed range, in order to improve light-outcoupling efficiency.  
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would be predictable, and one of ordinary skill in the art would find it obvious to form light concentration lenses disclosed by the combined teaching of Li, Tomono and Okinaka to have the radius of curvature in the claimed range in order to improve light-outcoupling efficiency.
Alternatively, absent of criticality of the claimed radius of curvature, it would have been obvious to one having ordinary skill in the art to vary the radius of curvature of the light concentration to include the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art In re Aller, 105 USPQ 233.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Okinaka as applied to claim 3 above, and further in view of Kim et al. (US 2008/0074742, hereinafter “Kim `742,” previously cited).
Regarding claim 17 (3), the combined teaching of Li, Tomono and Okinaka was discussed above in the rejection of claim 3.  Li, Tomono and Okinaka, however, do not explicitly teach 5wherein each of the display devices comprises a liquid crystal capacitor, the liquid crystal capacitor comprises a pixel electrode corresponding to one of the pixel unit images, a common electrode disposed on the pixel electrode, and1 a liquid crystal layer interposed between the pixel electrode and the common electrode.  
Kim `742, in a similar field of endeavor, teaches that a display panel which includes an organic light emitting devices (OLEDs) as disclosed by the combined teaching of Li, Tomono and Okinaka, and liquid crystal display devices are art recognized equivalents.  Kim `742, further teaches in Fig. 5 and related text, that a liquid crystal device includes a liquid crystal capacitor that comprises a pixel electrode (222, Fig. 5 and ¶[0038]) corresponding to one of the pixel unit images, a common electrode (306, Fig. 5 and ¶[0038]) disposed on the pixel electrode, and1 a liquid crystal layer (LC, Fig. 5 and ¶[0038]) interposed between the pixel electrode and the common electrode.
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to substitute liquid crystal device that includes a liquid crystal capacitor that comprises a pixel electrode corresponding to one of the pixel unit images, a common electrode disposed on the pixel electrode, and1 a liquid crystal layer interposed between the pixel electrode and the common electrode, as disclosed by Kim `742, for the OLED .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Okinaka as applied to claim 3 above, and further in view of Choi et al. (US 2016/0209958, hereinafter “Choi,” previously cited).
Regarding claim 18 (3), the combined teaching of Li, Tomono and Okinaka was discussed above in the rejection of claim 3.  Li, Tomono and Okinaka, however, do not explicitly teach that the display apparatus further comprises an input sensing layer disposed on the display module, 15wherein the input sensing layer comprises a plurality of input sensing electrodes.  
Choi, in a similar field of endeavor, teaches a display apparatus that includes an input sensing layer (i.e. touch panel, 103, Fig. 3 and ¶[0098])) disposed on the display module (200, Fig. 3 and ¶[0098]), 15wherein the input sensing layer comprises a plurality of input sensing electrodes (121, Fig. 3 and ¶[0098])  in order to provide an intuitive means of inputting information.  
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art of providing an intuitive means for inputting information on the display device. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Okinaka as applied to claim 3 above, and further in view of Kim et al. (US 2012/0281157, hereinafter “Kim `157,” previously cited).
Regarding claim 19 (3), the combined teaching of Li, Tomono and Okinaka was discussed above in the rejection of claim 3.  Li, Tomono and Okinaka, however, do not explicitly teach that the display apparatus further comprises a reflection preventive layer disposed on the display module, 20wherein the reflection preventive layer comprises a phase delay layer which delays a component of incident light and a polarization layer disposed on the phase delay layer.  
Kim `157, in a similar field of endeavor, teaches in Fig. 2 and related text, a display apparatus that comprises a reflection preventive layer (100 and 200, Fig. 2 and ¶[0047]) disposed on the display module (300, Fig. 2 and ¶[0044]), 20wherein the reflection preventive layer comprises a phase delay layer which delays a component of incident light (100, Fig. 2 and ¶[0047]) and a polarization layer disposed on the phase delay layer (200, Fig. 2 and ¶[0047]) in order to improve quality of displayed images (¶[0010]).
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art of improving quality of the displayed images. 

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Tomono and Okinaka as applied to claim 1 above, and further in view of Takahara et al. (US 2005/0168491, hereinafter “Takahara,” previously cited).
Regarding claim(s) 20 (3) and 21 (21), the combined teaching of Li, Tomono and Okinaka was discussed above in the rejection of claim 3.  Li, Tomono and Okinaka, however, do not explicitly teach that the diffraction patterns is in a matrix form, as recited in claim 20, or in a stripe form, as recited in claim 21.  
Takahara, in a similar field of endeavor, teaches that diffraction patterns can have different forms, including matrix and stripe (¶[0442]), that can be used in order to meet specific design requirements (¶[0442]).
Thus, since the prior art teaches all of the claimed elements, one of ordinary skill in the art would have found it obvious to select a desired diffraction pattern from among known diffraction patterns and use it in a display apparatus in order to meet specific design requirements.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable Li, Tomono and Okinaka as applied to claim 3 above, and further in view of Kerdemelidis et al. (US 10,410,566, hereinafter “Kerdemelidis,” previously cited).
Regarding claim 24 (1), the combined teaching of Li, Tomono and Okinaka was discussed above in the rejection of claim 1.  Li, Tomono and Okinaka, however, do not explicitly teach that the display apparatus further comprises 15an optical system disposed in a path of light emitted from the display module to enlarge the image displayed on the 
Kerdemelidis, in a similar field of endeavor, teaches in Fig. 8 and related text a display apparatus that includes an optical system (81 and 82, Fig. 8 and col. 6, ll. 62-67 - col. 7, ll. 1-18) disposed in a path of light emitted from the display module to enlarge the image displayed on the display surface, wherein the display surface comprises a left-eye image display area and a right-eye image display area (Fig.8) in order to improve viewing experience for a user (col. 7, ll. 7-11).  
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art of improving viewing experience for the user. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2019/0041658, hereinafter “Gollier,” previously cited) in view of Li et al. (US 2014/0054572, hereinafter “Li,” previously cited) and Okinaka et al. (US 2004/0051447, hereinafter “Okinaka”).  
Regarding claim 26, Gollier teaches in Figs. 3A-3B (Fig. 3B shown below) and related text a display apparatus (Figs. 3A-3B) comprising: 
a display module (10, Figs, 3A-3B and ¶[0035]) defining a display surface comprising a right-eye display area and a left-eye display area, wherein the display module emits light (Figs. 3A-3B); and 
(300, Figs. 3A-3B and ¶[0070]) disposed in a path of the light emitted 20from the display module to enlarge an image display by the light (Figs. 3A-3B), wherein the display module comprises: 
a display panel comprising a plurality of pixels (8 and 12, Figs. 3A-3B and ¶[0036]) which displays an image on the right-eye display area and the left-eye display area (Figs. 3A-3B); and 
a plurality of diffraction patterns arranged at regular intervals on the buffer layer, wherein the diffraction patterns diffract a portion of lights incident thereto.


    PNG
    media_image2.png
    529
    615
    media_image2.png
    Greyscale

Gollier, however, does not explicitly teach a plurality of light concentration lenses arranged on the display panel47LO-201 803-123-1-USO and LO-2 80460-USH AA0639U Sa buffer layer disposed on the light concentration lenses.  Gollier also does not explicitly teach that each of the plurality of light concentration lenses is space apart from each other. 

(shown above) and related text a plurality of light concentration lenses arranged on the display panel and47LO-201 803-123-1-USO LO-2 80460-USH AA0639U Sa buffer layer disposed on the light concentration lenses in order to provide a light distribution-converting member to help improve light extraction efficiency of the display device (¶¶[0020], [0221]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to include the plurality of light concentration lenses and47LO-201 803-123-1-USO LO-2 80460-USH AA0639U Sthe buffer layer disclosed by Li in the display apparatus disclosed by Gollier in order to provide a light distribution-converting member to help improve light extraction efficiency of the display device.
Moreover, Okinaka teaches in Fig. 1 and related text a similar apparatus to that disclosed by Gollier and Li wherein each of the plurality of light concentration lenses is spaced apart from each other (Fig. 1, ¶¶[0037]-[0038]) in order to form a device with an enhanced contrast and color purity (¶¶[0037]-[0038]). 
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to space each of the plurality of light concentration lenses apart from each other as disclosed by Okinaka in the apparatus disclosed by the combined teaching of Gollier and Li in order to form a device with an enhanced contrast and color purity.

Response to Arguments
Applicant’s arguments filed on February 24, 2021 with respect to claim(s) 1, 25 and 26 have been considered but are moot because the new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's arguments with respect to claims 14 and 16 have been fully considered but they are not persuasive.  
Specifically, on page 14 of the filed response the Applicant argues that that Okinaka does not teach newly amended element of claim 1 specifying that each of the plurality of light concentration lenses is space apart from each other.  The examiner respectfully disagree.  As discussed above in the rejections of claim 1 from which claims 14 and 16 depend Okinaka explicitly teaches in Figs. 1 and 2 and related text each of the plurality of light concentration lenses is space apart from each other (Fig. 1, ¶¶[0037]-[0038]) in order to form a device with an enhanced contrast and color purity (¶¶[0037]-[0038]).  Accordingly, the prior art teaches all of the claimed elements.

Relevant Prior Art
The following is a prior art relevant to the instant invention but not relied upon in any of the rejections.
Kim et al. (US 2009/0302744) - discloses in Fig. 4 and related text a display device that includes a plurality of light concentration lenses (i.e. micro-lens portions 140a in each emission region D corresponding to light emission element E are considered light concentration lenses, ¶¶[0049]-[0051]) arranged on the display panel, each of the plurality of light concentration lenses being space apart from each (i.e. each micro-lens portion in the corresponding emission region D is separated from the another micro-lens portion corresponding to an adjacent region D) in order to increase image quality of the display device (¶[0051]). 
Shikina (US 2012/0127376) - discloses in Fig. 1 and related text a display device that includes a plurality of light concentration lenses (7, Fig. 1 and ¶[0028]) arranged on the display panel, each of the plurality of light concentration lenses being space apart from each other (Fig. 1).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 1:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/9/2021